Per Curiam.

This appeal is taken from an order of the superior court of Chehalis county, adjudging the appellant guilty of contempt of court in wilfully disobeying an order of said court requiring him to pay over to a receiver certain funds alleged to have been within his possession belonging to the partnership for which the receiver had been appointed.
We have recently decided that the court acted with*115out jurisdiction in making the order appointing said receiver (Larsen v. Winder, ante p. 109); and upon the authority of State, ex rel. Publishing Co., v. Milligan, 3 Wash. 144 (28 Pac. 369), and State, ex rel. Boardman, v. Ball, 5 Wash. 387 (31 Pac. 975), the order appealed from will he reversed.